UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main StreetSuite 1425Kansas City ,MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:816.787.0718 Date of fiscal year end:08/31/2014 Date of reporting period: 05/31/2014 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: Winning Points Funds WP LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) COMMON STOCK - 80.75% Shares Fair Value Aerospace & Defense - 2.81% Lockheed Martin Corp. (a) $ Agriculture - 2.12% Altria Group,Inc. (a) Banks - 13.86% Bank of America Corp. (a) Barclays PLC - ADR (a) BB&T Corp. (a) Citigroup, Inc. (a) Goldman Sachs Group, Inc./The (a) JPMorgan Chase & Co. (a) PNC Financial Services Group, Inc./The (a) Beverages - 4.50% Diageo PLC - ADR (a) PepsiCo, Inc. (a) Biotechnology - 0.67% Biogen Idec, Inc. * (a) Isis Pharmaceuticals, Inc. * (a) Computers - 6.48% Apple, Inc.(a) International Business Machines Corp. (a) Diversified Financial Services - 3.67% BlackRock, Inc. (a) Calamos Asset Management, Inc. Ladenburg Thalmann Financial Services, Inc. * Food - 1.79% Sysco Corp. (a) Healthcare - Products - 1.76% Baxter International, Inc. (a) Meridian Bioscience, Inc. Thoratec Corp. * (a) Insurance - 4.52% Allianz SE - ADR American Equity Investment Life Holding Co. AXA SA - ADR Berkshire Hathaway, Inc. - Class B * (a) Genworth Financial, Inc. * (a) Lodging - 0.23% MGM Resorts International * (a) Media - 0.86% Comcast Corp. - Class A (a) Winning Points Funds WP LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) COMMON STOCK - 80.75% (Continued) Shares Fair Value Mining - 0.15% Southern Copper Corp. (a) $ Miscellaneous Manufacturing - 3.80% General Electric Co. (a) Siemens AG - ADR (a) Oil & Gas - 19.37% BP PLC - ADR (a) Chevron Corp. (a) China Petroleum & Chemical Corp. - ADR (a) ConocoPhillips (a) Exxon Mobil Corp. (a) Gazprom OAO - ADR Magnum Hunter Resources Corp. * Transocean Ltd. Pharmaceuticals - 1.26% AstraZeneca PLC - ADR (a) GW Pharmaceuticals PLC - ADR Pfizer, Inc. (a) Real Estate - 0.13% The St. Joe Co. * (a) Retail - 3.75% McDonald's Corp. (a) Savings & Loans - 0.15% BofI Holding, Inc. * Semiconductors - 2.92% Intel Corp. (a) Software - 3.89% Microsoft Corp. (a) Telecommunications - 2.06% China Mobile Ltd. - ADR (a) TOTAL COMMON STOCK (Cost $12,153,787) EXCHANGE-TRADED FUND - 5.02% Equity Fund - 2.52% iShares U.S. Financial Services ETF (a) Closed-End Fund - 2.50% Eaton Vance Short Duration Diversified Income Fund TOTAL EXCHANGE-TRADED FUND (Cost $789,890) SHORT-TERM INVESTMENTS - 16.03% Federated Government Obligations Fund, 0.01% ** TOTAL SHORT-TERM INVESTMENTS (Cost $2,516,564) TOTAL INVESTMENTS (Cost $15,460,241) – 101.80% $ CALL OPTIONS WRITTEN (Proceeds $174,371) - (1.75)% ) LIABILITIES IN EXCESS OF OTHER ASSETS, NET - (0.05)% ) NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at May 31, 2014, is subject to change and resets daily. (a) All or a portion of the security is segregated as collateral for call options written. ADR - American Depositary Receipt. The accompanying notes are an integral part of the financial statements. Winning Points Funds WP LARGE CAP INCOME PLUS FUND SCHEDULE OF WRITTEN CALL OPTIONS May 31, 2014 (Unaudited) CALL OPTIONS WRITTEN - (1.75)% Strike Expiration Contracts 1 Fair Value Altria Group, Inc. $ 1/17/2015 60 $ Apple, Inc. $ 1/17/2015 7 AstraZeneca PLC - ADR $ 1/17/2015 14 Bank of America Corp. $ 1/17/2015 Bank of America Corp. $ 1/15/2016 Barclays PLC - ADR $ 1/17/2015 6 Baxter International, Inc. $ 1/17/2015 34 BB&T Corp. $ 1/17/2015 23 Berkshire Hathaway, Inc. - Class B $ 1/17/2015 30 Biogen Idec, Inc. $ 1/17/2015 3 BlackRock, Inc. $ 1/17/2015 13 BP PLC - ADR $ 1/17/2015 76 Chevron Corp. $ 1/17/2015 25 China Mobile Ltd. - ADR $ 1/17/2015 56 China Petroleum & Chemical Corp. - ADR $ 7/19/2014 24 Citigroup, Inc. $ 1/17/2015 36 Citigroup, Inc. $ 1/15/2016 36 Comcast Corp. - Class A $ 1/17/2015 16 ConocoPhillips $ 1/17/2015 52 Diageo PLC - ADR $ 7/19/2014 17 Exxon Mobil Corp. $ 1/17/2015 39 General Electric Co. $ 1/15/2016 88 Genworth Financial, Inc. $ 1/17/2015 3 Goldman Sachs Group, Inc./The $ 1/17/2015 10 Intel Corp. $ 1/15/2016 International Business Machines Corp. $ 1/17/2015 10 iShares U.S. Financial Services ETF $ 7/19/2014 30 Isis Pharmaceuticals, Inc. $ 1/17/2015 3 15 JPMorgan Chase & Co. $ 1/17/2015 84 Lockheed Martin Corp. $ 1/17/2015 16 Magnum Hunter Resources Corp. $ 1/15/2016 27 McDonald's Corp. $ 1/17/2015 38 MGM Resorts International $ 1/15/2016 9 Microsoft Corp. $ 1/17/2015 99 PepsiCo, Inc. $ 1/17/2015 29 Pfizer, Inc. $ 1/17/2015 30 PNC Financial Services Group, Inc./The $ 1/17/2015 9 Siemens AG - ADR $ 1/17/2015 15 Southern Copper Corp. $ 1/17/2015 6 The St. Joe Co $ 9/20/2014 3 Sysco Corp. $ 1/15/2016 65 Thoratec Corp. $ 7/19/2014 6 TOTAL CALL OPTIONS WRITTEN (Proceeds $174,371) - (1.75)% $ 1 Each option contract is equivalent to 100 shares of common stock.All options are non-income producing. The accompanying notes are an integral part of the financial statements. Winning Points Funds WP Large Cap Income Plus Fund NOTES TO THE SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Fund (the “Fund”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Winning Points Funds WP Large Cap Income Plus Fund NOTES TO THE SCHEDULE OF INVESTMENTS May 31, 2014 (Unaudited) Derivative instruments – Listed derivatives, including options, that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Options held by the Fund for which no current quotations are readily available and which are not traded on the valuation date are valued at the mean price and are categorized within level 2 of the fair value heirarchy. Over-the-counter (OTC) derivative contracts include forward, swap, and option contracts related to interest rates; foreign currencies; credit standing of reference entities; equity prices; or commodity prices, and warrants on exchange-traded securities. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties' creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets, as is the case of interest rate swap and option contracts. OTC derivative products valued using pricing models are categorized within level 2 of the fair value hierarchy. The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of May 31, 2014. WP Large Cap Income Plus Fund Financial Instruments – Assets Level 2 Level 1 (Other Significant Security Classification (1) (Quoted Prices) Observable Inputs) Totals Common Stock (2) $ $
